DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ba-Tis et al. (US 2016/0216165 A1).
	As to claim 1, Ba-Tis discloses a displacement sensor (Ba-Tis, Abs., a “highly sensitive MEMS capacitive force sensor … measure concentrated and distributed force (mechanical pressure)”; [0011], “it will also be readily apparent to the one with ordinary skill in the art that this force sensor can be used as displacement sensor, as the applied force is proportional to the springs' stiffness and the displacement; once the force is known, the displacement is determined”) comprising: 
	a plurality of stators (Ba-Tis, FIG. 3A, [0015], “lower structure (stator)”; [0021], “lower structure 300 that forms the stator”) coupled to a first object (Ba-Tis, FIG. 1B, [0021], Examiner interprets the bottom of “lower structure 300” as the 1st object), the plurality of stators (Ba-Tis, FIG. 3A, [0021], the plurality of “the stators”) is oriented parallel to an axis of motion between see FIG. 7, [0028], “when an eccentric external concentered force 720, refer to FIG. 7, or a distributed force that can be represented through an equivalent eccentric external concentrated force also as shown by 720 is applied, the relative motion of the moving electrode (tubes) with respect to the fixed electrodes (pistons) are rotations about the in-plane axes”) the first object (Ba-Tis, FIG. 3A, [0021], the bottom of “lower structure 300”) and a second object (Ba-Tis, FIG. 1B, [0021], Examiner interprets “force contact platform 400” as the 2nd object); and 
	a plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], a plurality of “rotor(s) 230”) coupled to the second object (Ba-Tis, FIGS. 1-7, [0021], “upper structure 200 that houses the rotor 230” and the “upper structure 200” is coupled to the “force contact platform 400”), the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) is oriented parallel to the axis of motion (Ba-Tis, see FIGS. 1-7), and each rotor of the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) is aligned with and configured to receive a corresponding stator of the plurality of stators (Ba-Tis, FIG. 3A, [0021], the plurality of “the stators”) to create a respective rotor-stator pair (Ba-Tis, see FIGS. 1-7), and 
	capacitance values of the rotor-stator pairs change as a function of position of the first object relative to the second object along the axis of motion, wherein an amount of displacement of the first object relative to the second object is determined based in part on the capacitance values (Ba-Tis, FIGS. 5-7, [0026], “when an external mechanical force (concentrated 610 at the center of the rotor or distributed 620 over the entire rotor), refer to FIG. 6, is applied towards the force contact platform (i.e. the negative direction of the z-axis), the relative engagement of the moving structure (tubes) and the lower structure (pistons) increases. The change of capacitance between the moving electrode (tubes) and the sensing electrodes (pistons) is detected by the capacitive read-out circuit. Hence the force can be measured”).
claim 2, Ba-Tis discloses the displacement sensor of claim 1, wherein each rotor of the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) includes a cavity that is aligned with and configured to receive (Ba-Tis, see FIGS. 1-7) the corresponding stator (Ba-Tis, FIG. 3A, [0021], the plurality of “the stators”), and each rotor-stator pair has a respective nominal position in which the stator is at least partially within the cavity (Ba-Tis, see FIG. 5, [0026], “when no input force is applied, the rotor is at rest as shown in FIG. 5”; it is inherently taught that the rotor-stator pair must have a respective minimum engagement to prevent derailment), and the amount of displacement of the first object relative to the second object is determined based on a change in capacitance values of the rotor-stator pair being in the nominal position to the rotor-stator pair being in a second position, the second position different from the nominal position (Ba-Tis, FIGS. 5-7, [0026], “when an external mechanical force (concentrated 610 at the center of the rotor or distributed 620 over the entire rotor), refer to FIG. 6, is applied towards the force contact platform (i.e. the negative direction of the z-axis), the relative engagement of the moving structure (tubes) and the lower structure (pistons) increases. The change of capacitance between the moving electrode (tubes) and the sensing electrodes (pistons) is detected by the capacitive read-out circuit. Hence the force can be measured”).  
As to claim 3, Ba-Tis discloses the displacement sensor of claim 1, wherein the amount of displacement (Ba-Tis, FIGS. 5-7, [0026], e.g., “the negative direction of the z-axis”) includes one or more of: a translation measurement along the axis of motion (Ba-Tis, FIGS. 5-7, [0026], “i.e. the negative direction of the z-axis”; Examiner interprets that the motion in the “z-axis” as the “translational motion 130” as defined in FIG. 1A of the present application; [0025], “the upper part limits the motion of the rotor to the desired maximum translation or rotation stroke”), a tip 
	As to claim 4, Ba-Tis discloses the displacement sensor of claim 1, wherein the plurality of stators (Ba-Tis, FIG. 3A, [0021], the plurality of “the stators”) is attached to a stator frame (Ba-Tis, FIG. 3A, [0015], the frame of the “lower structure 300”) and the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) is attached to a rotor frame (Ba-Tis, FIGS. 1-7, [0021], the frame of “upper structure 200”) by armature (Ba-Tis, FIG. 3B, [0022], “small thickness (height) layer 320”), the rotor frame (Ba-Tis, FIGS. 1-7, [0021], the frame of “upper structure 200”) is attached to the stator frame (Ba-Tis, FIG. 3A, [0015], the frame of the “lower structure 300”), and a degree of stiffness of the armature controls the amount of displacement of the first object relative to the second object (Ba-Tis, FIG. 3B, [0022], “forming a single capacitor with the moving (common) electrode in the upper structure”; it can be reasonably inferred that the degree of stiffness of “layer 320” controls the amount of displacement of the “upper/lower structures 200 300”).  
	As to claim 5, Ba-Tis discloses the displacement sensor of claim 1, wherein each stator of the plurality of stators (Ba-Tis, FIG. 3A, [0021], the plurality of “the stators”) and each rotor of the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) are rectangular in shape (Ba-Tis, see FIGS. 1-7, [0021], “the rotor which consists of a plurality of rectangular-shaped tubes (apertures) 230”), and the rotor-stator pairs are arranged in a grouping with a long side of each stator and a long side of each rotor being aligned parallel to each other (Ba-Tis, see FIGS. 1-7).  
	As to claim 6, Ba-Tis discloses the displacement sensor of claim 5, wherein the amount of displacement (Ba-Tis, FIGS. 5-7, [0026], e.g., “the negative direction of the z-axis”) includes a 
	As to claim 7, Ba-Tis discloses the displacement sensor of claim 1, wherein each stator of the plurality of stators (Ba-Tis, FIG. 3A, [0021], the plurality of “the stators”) and each rotor of the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) are rectangular in shape (Ba-Tis, see FIGS. 1-7, [0021], “the rotor which consists of a plurality of rectangular-shaped tubes (apertures) 230”), and the rotor-stator pairs are arranged in a first grouping and a second grouping, the first grouping is oriented with a long side of each stator and a long side of each rotor aligned parallel to a first plane and the second grouping is oriented with the long side of each stator and the long side of each rotor aligned orthogonal to the first plane (Ba-Tis, e.g., see FIGS. 1-3).  
	As to claim 8, Ba-Tis discloses the displacement sensor of claim 7, wherein the amount of displacement (Ba-Tis, FIGS. 5-7, [0026], e.g., “the negative direction of the z-axis”) includes a translation measurement along the axis of motion, a tip rotation measurement around an axis parallel to the long side of the rotor-stator pairs of the first grouping, and a tilt rotation -47-Atty. Docket No.: 31718-46944measurement around the axis parallel to the long side of the rotor-stator pairs of the second grouping (Ba-Tis, [0025], “the upper part limits the motion of the rotor to the desired maximum translation or rotation stroke”; given the extreme structural similarity, it is reasonably inferred that the “rotation” measured by the stator-rotor pairs of Ba-Tis may include both tip and tilt rotations as defined in FIGS. 8A-8B of the present application).  
claim 9, Ba-Tis discloses the displacement sensor of claim 1, wherein the plurality of stators (Ba-Tis, FIG. 3A, [0021], the plurality of “the stators”) and the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) are rectangular in shape (Ba-Tis, see FIGS. 1-7, [0021], “the rotor which consists of a plurality of rectangular-shaped tubes (apertures) 230”), and the rotor-stator pairs are arranged in four groupings, two of the four groupings are oriented with a long side of each stator and a long side of each rotor aligned parallel to a first plane and the other two of the four groupings are oriented with the long side of each stator and the long side of each rotor aligned orthogonal to the first plane (Ba-Tis, e.g., see FIGS. 1-3).  
	As to claim 10, Ba-Tis discloses the displacement sensor of claim 9, wherein the amount of displacement (Ba-Tis, FIGS. 5-7, [0026], e.g., “the negative direction of the z-axis”) includes a translation measurement along the axis of motion, a tip rotation measurement around the axis parallel to the long side of the rotor-stator pairs of two of the four groupings, and a tilt rotation measurement around the axis parallel to the long side of the rotor-stator pairs of the other two of the four groupings (Ba-Tis, [0025], “the upper part limits the motion of the rotor to the desired maximum translation or rotation stroke”; given the extreme structural similarity, it is reasonably inferred that the “rotation” measured by the stator-rotor pairs of Ba-Tis may include both tip and tilt rotations as defined in FIGS. 8A-8B of the present application).  
	As to claim 11, Ba-Tis discloses the displacement sensor of claim 1, wherein the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) is coupled to the second object (Ba-Tis, FIG. 1B, [0021], “force contact platform 400”) by a bonding material affixing the plurality of rotors to the second object (Ba-Tis, [0024], “ A glass force contact platform can be attached to the rotor by means of ionic bonding during the fabrication of the sensor or by an adhesive”).  
claim 16, it differs from claim 1 only in that it is the device comprising the displacement sensor of claim 1.  It recites the similar limitations as in claim 1 and Ba-Tis discloses them.  Please see claim 1 for detailed analysis.
	As to claims 17-18, they recite the similar limitations as in claims 2-3, respectively, and Ba-Tis discloses them.  Please see claims 2-3 for detailed analysis.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ba-Tis et al. (US 2016/0216165 A1).
As to claim 12, Ba-Tis teaches the displacement sensor of claim 1, wherein the plurality of rotors (Ba-Tis, FIGS. 1-7, [0021], the plurality of “rotor(s) 230”) is coupled to the second object (Ba-Tis, FIG. 1B, [0021], “force contact platform 400”).

However, Ba-Tis teaches the concept of coupling by a bonding material affixing the plurality of rotors to the second object (Ba-Tis, [0024], “ A glass force contact platform can be attached to the rotor by means of ionic bonding during the fabrication of the sensor or by an adhesive”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute the “adhesive” with an opening and corresponding coupling structure, since such a mechanical bonding structure is old and well known in the art and it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ba-Tis et al. (US 2016/0216165 A1) ) in view of Waldern et al. (US 2019/0113829 A1).
	As to claim 13, Ba-Tis fails to explicitly teach the displacement sensor of claim 1, wherein the first object is a waveguide configured to guide image light and the second object is a projector configured to project image -48-Atty. Docket No.: 31718-46944light into the waveguide, and the waveguide and the projector are part of a display on a headset device.
	However, Waldern teaches the concept that the first object is a waveguide configured to guide image light and the second object is a projector configured to project image -48-Atty. Docket No.: 31718-46944light into the waveguide, and the waveguide and the projector are part of a display on a headset device (Waldern, [0051], “In several embodiments, the switchable gratings are disposed within at least one waveguide. Depending on the specific application, the system can include a combination of 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “force (displacement) sensor” taught by Ba-Tis to be used for measuring the displacement between the “waveguide” and the “projector”, as taught by Waldern, in order to provide an “apparatus for multiplying display resolution, the apparatus including an image projector for directing light from pixels of a pixelated image source into unique angular directions, an image processor for computing a native image and at least one image shift in a predefined direction for sequential display by the image projector” (Waldern, [0006]).
	As to claim 14, Waldern teaches the displacement sensor of claim 1, wherein a displacement controller is configured to: 
	determine the amount of displacement of the first object relative to the second object, wherein the first object is a waveguide configured to guide image light and the second object is a projector configured to project image light into the waveguide, and responsive to a determination that the amount of displacement is greater than a threshold amount of displacement, determine a pixel shift amount, wherein the pixel shift amount is used to adjust the projected image light of the 
	As to claim 15, Waldern teaches the displacement sensor of claim 1, the first object is a waveguide (Waldern, e.g., see FIG. 1A, [0056], “upper/lower wave guide layers 103 106”) and the second object is a frame, the waveguide and the frame are part of a headset device (Waldern, [0036], “turning now to the drawings, systems and methods for multiplying display resolution relating to near-eye display or head up display systems in accordance with various embodiments of the invention are illustrated”).  Examiner renders the same motivation as in claim 13.
	As to claim 19, Waldern teaches the device of claim 16, wherein the first object is a waveguide configured to guide image light and the second object is a projector configured to project image light into the waveguide (Waldern, [0051], “In several embodiments, the switchable gratings are disposed within at least one waveguide. Depending on the specific application, the system can include a combination of switchable and passive gratings. In a number of embodiments, the switchable grating can be optically coupled to the image projector. Light can be projected such that light from each pixel is mapped into a unique angular direction. In several embodiments, the switchable gratings have a first configuration for propagating the native image light and at least one other configuration for propagating shifted image light having an angular displacement corresponding to the image shift in a predefined direction. The native and shifted images can be displayed sequentially within a human eye integration period to provide display-resolution multiplication. In a number of embodiments, the display resolution can be doubled. In some embodiments, the display resolution is quadrupled”), the waveguide and the 
	As to claim 20, it recites the similar limitations as in claim 14, and Waldern teaches them.  Examiner renders the same motivation as in claim 13.  Please see claim 14 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Ba-Tis teaches the concept of a “touch-sensitive interface module that is able to provide 3-dimensional information about a touch by a user” (Abs.); and (2) Huang (US 2009/0152980 A1) teaches the concept of an “electrostatic actuator/transducer having a comb driver and can be adapted for a variety of applications” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 26, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***